Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019, 09/09/2019, 12/02/2019, 03/02/2020, 03/09/2020, 06/09/2020, 06/18/2020, 03/16/2021, 05/25/2021, 12/01/2021 and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, Species I and Species 2 (claims 9-17 and 35) in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that the burden on the Patent Office to consider all of the groups together is less than the burden on Applicant/the public to prosecute/search the applications/patents separately.  This is not found persuasive because regardless of search method, invention of different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionally as well.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 18-34 and 36-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11251420 in view of Radhakrishnan et al. (“Radhakrishnan”, US 7007972 B1).
Regarding claim 9, claim 1 of U.S. Patent No. 11251420 claims an electrochemically active structure teaches the limitations of claim 9 of current application expect that the shell comprises a shelling material comprising a surfactant. 
However, Radhakrishnan solves the same problem as that of the current application as to prevent dissolution (Radhakrishnan, Column 6: lines 15-25). Radhakrishnan teaches a particle include core particle coated with surfactant; the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the shell comprises a shelling material comprising a surfactant, for the purpose of preventing dissolution (Radhakrishnan, Column 6: lines 15-25).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25-26 of copending Application No. 16/445,022 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/445,022 recites “a cathode comprising a metal nanostructure core including at least one dimension that is less than or equal to 20 nm, and a shell at least partially surrounding the metal nanostructure core”.  Claim 25 of copending Application No. 16/445,022 recites “wherein the shell material comprises a soft shell material.”  Claim 26 of copending Application No. 16/445,022 recites “wherein the soft shell layer comprises a surfactant.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/703,654 in view of Radhakrishnan et al. (“Radhakrishnan”, US 7007972 B1).
Regarding claim 9, claim 1 of copending Application No. 16/703,654 recites “a cathode comprising a cathode core containing a transition metal, a lanthanide, an actinide, or a combination thereof and a fluoride-containing shell at least partially surrounding the cathode core”.  Claim 1 of copending Application No. 16/703,654 does not teach wherein the shell comprises a shelling material comprising a surfactant. 
However, Radhakrishnan solves the same problem as that of the current application as to prevent dissolution (Radhakrishnan, Column 6: lines 15-25). Radhakrishnan teaches a particle include core particle coated with surfactant; the particles may be of iron; surfactant molecules is introduced around the particle; the surface layer prevents dissolution; and the surfactant may be oleic acid (Radhakrishnan, Column 5: line 50 to Column 6: line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the shell comprises a shelling material comprising a surfactant, for the purpose of preventing dissolution (Radhakrishnan, Column 6: lines 15-25).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (“Chou”, US 20180175382 A1, disclosed in IDS).
Regarding claim 9, Chou teaches an electrochemically active structure comprising a core and a shell at least partially surrounding the core, wherein the shell comprises a shell material comprising a surfactant (Chou, Title, Abstract, Fig. 1F, [0003], [0082], [0086], e.g., core-shell nanoparticles; shell may protect the metal core; SiO2-coated Cu nanoparticles are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant such as Lutensol AO; Cu@SiO.sub.2 "core-shell" nanocomposites are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant such as Lutensol AO).
Regarding claims 12-13, Chou teaches wherein the core comprises an electrochemically active material copper (Chou, [0044], e.g., metal used to form the core may be copper nanoparticles).
Regarding claim 14, Chou teaches wherein the core comprises a nanoparticle having a diameter of about 50 nm (which falls in the claimed range of between about 20 and 80 nm) (Chou, Figs. 1 and 9, [0093], [0094], e.g., copper nanoparticles (~50 nm); a core comprising a copper nanoparticle; ~50 nm copper nanoparticles (one of which is being interpreted as nanoparticle having a diameter of about 50 nm)).
Regarding claim 16, Chou teaches wherein the shell material is configured such that the electrochemically active structure is capable of charging and/or discharging at a current of 75 µA (which falls in the claimed range of at least about 50 .

Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (“Chou”, US 20180175382 A1, disclosed in IDS) and as evidenced by document “Lutensol® AO types” (disclosed in IDS).
Regarding claim 10, Chou teaches the electrochemically active structure according to claim 9 as disclosed above.  Chou also teaches the surfactant such as Lutensol AO (Chou, Fig. 1F, [0082], [0086], e.g., SiO2-coated Cu nanoparticles are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant such as Lutensol AO; Cu@SiO.sub.2 "core-shell" nanocomposites are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant such as Lutensol AO).  As evidenced by document “Lutensol® AO types”, Lutensol AO is an oxoalcohol comprising –OH functional group.  (See structural formula below).

    PNG
    media_image1.png
    157
    662
    media_image1.png
    Greyscale

Regarding claim 17, Chou teaches the electrochemically active structure according to claim 9 as disclosed above.  Chou also teaches the surfactant such as Lutensol AO (Chou, Fig. 1F, [0082], [0086], e.g., SiO2-coated Cu nanoparticles are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant such as Lutensol AO; Cu@SiO.sub.2 "core-shell" nanocomposites are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant .

    PNG
    media_image1.png
    157
    662
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (“Chou”, US 20180175382 A1, disclosed in IDS) as applied to claim 10 above, and further in view of Radhakrishnan et al. (“Radhakrishnan”, US 7007972 B1).
Regarding claim 11, Chou teaches the electrochemically active structure according to claim 10.  Chou does not teach wherein the surfactant comprises oleylamine, oleic acid, tris(trimethylsilyl)silane, or a combination thereof.  
However, Radhakrishnan solves the same problem as that of the current application as to prevent dissolution (Radhakrishnan, Column 6: lines 15-25). Radhakrishnan teaches a particle include core particle coated with surfactant; the particles may be of iron; surfactant molecules is introduced around the particle; the surface layer prevents dissolution; and the surfactant may be oleic acid (Radhakrishnan, Column 5: line 50 to Column 6: line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the surfactant comprises oleic acid, for the purpose of preventing dissolution (Radhakrishnan, Column 6: lines 15-25).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (“Chou”, US 20180175382 A1, disclosed in IDS). 
Regarding claim 15, Chou teaches the electrochemically active structure according to claim 9 as disclosed above.  
Chou teaches wherein the core comprises a spherical nanoparticle having a diameter/size of about 50 nm (which falls in the claimed range of between about 20 and 80 nm) (Chou, Figs. 1 and 9, [0093], [0094], e.g., copper nanoparticles (~50 nm); a 
Chou does not teach that the nanoparticle can be in a shape of nanowire; however, changing the spherical nanoparticle into a shape of nanowire so as to have wherein the core comprises a nanowire having at least one dimension of about 50 nm (falling in the claimed range of between about 20 and 80 nm), without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (“Chou”, US 20180175382 A1, disclosed in IDS) as applied to claim 10 above, and further in view of Chou et al. (“Chou’764”, US 20180301764 A1, disclosed in IDS).
Regarding claim 35,
Chou also teaches an electrode comprising the core-shell nanoparticles for use in electrochemical cells, such as fluoride shuttle batteries; and the shell may protect the metal core from oxidation, including in an electrochemical cell (Chou, Abstract).
Chou further teaches wherein the core comprises an electrochemically active material copper (Chou, [0044], e.g., metal used to form the core may be copper nanoparticles).
Chou does not explicitly teach that wherein the cathode comprises the electrochemically active structure.
However, in the same field of endeavor, Chou’764 teaches an electrode comprising core-shell nanoparticle for use in electrochemical cells, such as fluoride shuttle batteries; and the shell may protect the metal core from oxidation, including in an electrochemical cell (Chou’764, Abstract). Chou’764 teaches that the shell comprises surfactant (Chou’764, [0121], e.g., SiO.sub.2-coated Cu nanoparticles are then coated with an outer layer of LaF.sub.3 by sol-gel reaction in the presence of surfactant such as Lutensol AO).  Chou’764 further teaches that Cu is a good cathode material for a fluoride shuttle battery because Cu is a cheap, light metal and has high capacity (theoretical capacity of 843.5 mAh/g); and for Cu@LaF.sub.3, the LaF.sub.3 shell effectively prevents Cu from dissolution during charge/discharge (Chou’764, [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cathode comprises the electrochemically active structure, for the purpose of low cost/cheap, light metal and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurihara (US 20130248775 A1) teaches a copper particle coated with the alkylamine (Kurihara, Abstract); and oleylamine (which is being interpreted as surfactant) is being used as the alkylamine (Kurihara, [0080]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAIXIA ZHANG/Primary Examiner, Art Unit 1723